DETAILED ACTION
	Claims 1-2, 4, 6-7, 10-13, 20-24, 26, 29-33, 35, 37, 39 and 40 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).  If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims.  
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1, 2, 4, 7, 10, 12, 13, 20, 21, 24 and 26, drawn to a method for differentiating progenitor cells, wherein the method cultures the cells in a differentiation medium comprising a basal medium and further comprising one one or more Wnt inhibitors (first method of using the culture medium of claim 22).

Group 2, claim(s) 6, drawn to a method for differentiating progenitor cells wherein the method cultures the cells in a differentiation medium comprising a basal medium and further comprising one or more receptor tyrosine kinase ligands, a Notch inhibitor, a glucocorticoid, a TGF-B inhibitor and a GSK-3 inhibitor (Wnt signaling pathway activator).

Group 3, claim(s) 11, drawn to a method for differentiating progenitor cells wherein the method cultures the cells in a differentiation medium comprising a basal medium and further comprising one or more receptor tyrosine kinase ligands, a Notch inhibitor, a glucocorticoid, a TGF-B inhibitor and an AP-1 (activator protein-1) stimulant.

Group 4, claim(s) 22, drawn to a differentiation medium as described in claim 1 (i.e. a product comprising a basal medium and further comprising one or more receptor tyrosine kinase ligands, a Notch inhibitor, a glucocorticoid, a TGF-B inhibitor and one or more Wnt inhibitors) (first claimed product).

Group 5, claim(s) 23 and 30, drawn to a method for culturing epithelial stem cells in the presence of differentiation medium of claim 22 (second method of using first product).

Group 6, claim(s) 29, drawn to a method for culturing liver epithelial stem cells in the presence of the differentiation medium of claim 22 to obtain a differentiated liver organoid (third method of using first product).

Group 7, claim(s) 31-33 and 35, drawn to an organoid (second product).

Group 8, claim(s) 37, drawn to a method of treating a disorder, condition or disease, comprising administering to a patient an organoid according to claim 31 (i.e. first method of using second claimed product).

Group 9, claim(s) 39, drawn to a pharmaceutical formulation comprising one or more receptor tyrosine kinase ligands, a Notch inhibitor, dexamethasone, a TGF-B inhibitor one or more Wnt inhibitors, a GSK-3 inhibitor and an AP-1 (activator protein-1) stimulant (third product).

Group 10, claim(s) 40, drawn to a method for screening for a therapeutic or prophylactic pharmaceutical drug or cosmetic (second method of using second claimed product).

Groups 1-9 lack unity of invention because the groups do not share the same or corresponding technical feature.
In this case, as indicated above, the claims recite three (3) products: the culture medium of claim 22 (Group 4), the organoid of claim 31 (Group 7) and the 

The main invention corresponds to combination (2) above: the first-recited product (Group 4) and the first process of using that product (Group 1).  Groups 5 and 6 are drawn to a second methods of using the first product and Groups 2, 3 and 7-10 do not require the product of Group 4.  Therefore, inventions 2-3, 5-6 and 7-10 lack unity with the main invention (i.e. a basal medium comprising one or more receptor tyrosine kinase ligands, a Notch inhibitor, a glucocorticoid, a TGF-B inhibitor and one or more Wnt inhibitors) a priori.
It is additionally noted that claim 1 recites the differentiation medium comprises “a basal medium and further comprising one or more receptor tyrosine kinase ligands, a Notch inhibitor, a glucocorticoid, a TGF-beta inhibitor and one or more Wnt inhibitors”. The claim as written can be interpreted in two ways: 
as requiring a basal medium and one or more Wnt inhibitors and only one of the following components:
a receptor tyrosine kinase ligand, 
a Notch inhibitor, 
a glucocorticoid;
 or a TGF-beta inhibitor; or

as requiring a basal medium and each of a receptor tyrosine kinase ligand, a Notch inhibitor, a glucocorticoid and a TGF-beta inhibitor in combination with one or more Wnt inhibitors.

	For the purposes of the Restriction/Election, claim 1 (and claim 22) is interpreted to require the differentiation medium comprises a basal medium and further comprising each of: (i) one or more receptor tyrosine kinase ligands, (ii) a Notch inhibitor, (iii) a glucocorticoid and (iv) a TGF-beta inhibitor, in combination with one or more Wnt inhibitors.

The inventions of Groups 1 and 4 constitute a proper category of combination of inventions which is permitted by 37 CFR 1.475(b).  However, these inventions fail to relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Although the inventions of Group 1 and Group 4 require the technical feature of a culture medium comprising a basal medium and further comprising each of: (i) one or more receptor tyrosine kinase ligands, (ii) a Notch inhibitor, (iii) a glucocorticoid and (iv) a TGF-beta inhibitor, in combination with one or more Wnt inhibitors, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Keller et al., (US 2016/0002595; see PTO-892).

	Keller teaches culture medium for hepatocyte maturation comprising a basal medium (IMDM) supplemented with hepatocyte growth factor (HGF) (i.e. a receptor tyrosine kinase ligand), Dexamethasone (DEX) (i.e. a glucocorticoid) and/or Oncostatin M.  Keller further teaches that hepatocyte maturation medium can further include additional factors that promote hepatocyte maturation, including Wnt antagonists (Wnt inhibitors), TGF-beta antagonists (TGF-beta inhibitors) and Notch inhibitors (paragraph [0142]).  Thus, Keller teaches a basal medium further comprising each of: (i) one or more receptor tyrosine kinase ligands, (ii) a Notch inhibitor, (iii) a glucocorticoid and (iv) a TGF-beta inhibitor, in combination with one or more Wnt inhibitors.
	Thus, the shared technical feature does not provide a contribution over the art, so unity of invention is lacking a posteriori between the inventions of Groups 1 and 4.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/Examiner, Art Unit 1633